ORDER
PER CURIAM.
On February 1, 1993, 4 Vet.App. 413 the Court, in a single-judge memorandum decision, granted the Secretary of Veterans Affairs motion for summary affirmance, of a Board of Veterans’ Appeals decision which, inter alia, denied an increased rating for post-traumatic stress disorder (PTSD). On March 1, 1993, appellant filed a motion for review by a three-judge panel. Appellant argues that the memorandum decision failed expressly to address his argument that 38 C.F.R. § 4.131 (1992) provides for a minimum rating of 50% and a mandatory examination six months from discharge where a mental disorder is sufficiently severe to warrant discharge from service. Appellant’s motion for review had attached to it certain pages from appellee’s motion for summary affirmance. These pages indicate that appellant’s discharge did not show mental disorders due to psychic trauma so as to come within the purview of 38 C.F.R. § 4.131. In addition, the effective date of appellant’s service connection for PTSD was October 28, 1987, almost 10 years since his last discharge, a situation again not within the purview of 38 C.F.R. § 4.131.
Appellant does not point to any error in fact or law that warrants review of the single-judge decision. Upon consideration of the foregoing, it is
ORDERED that appellant’s motion for review is denied.